Citation Nr: 1000737	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
swelling.

2.  Entitlement to service connection for thoracic back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1987; June 2003 to September 2003; and from December 2003 to 
March 2005; he also had active duty for training in February 
2003.  (The record indicates that the RO had difficulty 
verifying the Veteran's period of service from December 2003 
to March 2005; however, the Veteran submitted a certified 
copy of his DD 214, which has been associated with the record 
and affixed to the right-side flap of his folder.)

This matter comes, in pertinent part, before the Board of 
Veterans' Appeals (Board) from a June 2007 decision and 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

From the outset, the Board notes that the Veteran's service 
treatment records, to include the most recent service 
discharge examination, are largely missing from the file.  
The Board is mindful that, in a case such as this, where 
service treatment or other records may no longer be 
available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this regard, the Board would like to note that the RO has 
done a remarkably thorough job in endeavoring to obtain the 
Veteran's service treatment records.  These attempts, though 
largely unsuccessful, have been documented and the Veteran 
has been so apprised.  As a result of requests for such 
documents, the Veteran has provided many service treatment 
records otherwise missing from the file.

Regarding the Veteran's claim of entitlement to service 
connection for a thoracic spine disorder, in a December 2004 
service treatment record, the Veteran reportedly indicated 
injuring his back while carrying a case of water.  The 
examiner noted tenderness to palpation from the left medial 
scapular edge to the thoracic spine and muscle spasm.  The 
assessment was a muscle strain.  Post-service treatment 
records do not contain any record of diagnosis or treatment 
for a thoracic spine disorder, and  a March 2006 VA X-ray 
examination report was unremarkable.  However, in June 2007 
VA treatment record, the Veteran reported complaints of back 
pain.

Briefly reviewing the pertinent evidence regarding the 
Veteran's claim for service connection for bilateral swelling 
of the legs, in an August 2002 report of his medical history, 
the Veteran indicated that he had experienced pain and 
swelling in his left knee in approximately 1997 and 2000, 
respectively.  In March 2003 records associated with a period 
of active duty for training, the examiners noted that the 
Veteran underwent treatment after injuring his right knee.  A 
contemporaneous private treatment record included a diagnosis 
for an LCL strain.  In a February 2004 service treatment 
record, the examiner diagnosed the Veteran as having a left 
ankle sprain, evidenced by mild swelling.  In an additional 
February 2004 service treatment record, the examiner observed 
pain and swelling around the Veteran's left ankle; and some 
visible swelling around the right.  In a May 2005 VA 
treatment record, authored two months after the Veteran's 
discharge from service, the Veteran reported having chronic 
bilateral knee pain and crepitus.  The assessment was 
arthralgia of the knees.  In August 2006 VA X-ray reports, 
the examiners noted no evidence of fracture, dislocation, or 
arthritic changes in the Veteran's knees or ankles.  

Based on the foregoing, the record indicates in-service 
treatment for thoracic spine injury, and swelling of the 
right knee and bilateral ankles.  As the Veteran insists that 
he currently experiences pain in the thoracic region and 
swelling in both legs, the Board finds that a VA examination 
is necessary to determine the nature and etiology of any 
current back or leg disorder experienced by the Veteran.  See 
38 U.S.C. § 5103A(d)(1) (West 2002 & Supp. 2009). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination of the back and 
legs.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner's report should indicate that 
such a review was conducted. 

The examiner should diagnose any current 
disabilities of the back and legs.  
Following a thorough examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any back or leg disability identified is 
related to any incident in service.  The 
examiner should provide a detailed 
rationale for the opinions expressed.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

2.  Following the completion of the 
requested actions, the RO should then re-
adjudicate the Veteran's claims. If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an 
applicable opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


